         Case 1:20-cv-01105-MKV Document 33 Filed 10/30/20 Page 1 of 1


                                                                   USDC SDNY
UNITED STATES DISTRICT COURT                                       DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                      ELECTRONICALLY FILED
                                                                   DOC #:
 ANTON SAHAZIZIAN et al.,                                          DATE FILED: 10/30/2020

                            Plaintiffs,

                     -against-                                    20-cv-1105 (MKV)

                                                               ORDER OF DISMISSAL
  DONALD CREADORE et al.,

                            Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       The Court is in receipt of a proposed stipulation and order from the parties which states

that the parties have reached a settlement in principle [ECF #32]. Accordingly, IT IS HEREBY

ORDERED that the above-captioned action is discontinued without costs to any party and

without prejudice to restoring the action to this Court’s calendar if the application to restore the

action is made by November 30, 2020. If no such application is made by that date, today’s

dismissal of the action is with prejudice. See Muze, Inc. v. Digital On Demand, Inc., 356 F.3d

492, 494 n.1 (2d Cir. 2004).

SO ORDERED.
                                                       _________________________________
Date: October 30, 2020                                 MARY KAY VYSKOCIL
      New York, NY                                     United States District Judge




                                                   1
